                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
                                                               |
UNITED STATES OF AMERICA                                       |
                                                               |
         v.                                                    |
                                                               |   Case No. 1:18-cr-333 (JGK)
AKSHAY AIYER,                                                  |
                                                               |
         Defendant.                                            |
                                                               |
---------------------------------------------------------------x

 GOVERNMENT’S MOTION FOR LEAVE TO HAVE ONE OF ITS ATTORNEYS TO
          PARTICIPATE AT SENTENCING VIA TELEPHONE


        I respectfully request leave to participate at the Defendant’s sentencing scheduled for

Thursday, September 17, 2020, via telephone. I am a resident of the State of Maryland. As of

September 9, 2020, New York State has placed the State of Maryland on the list of states and

territories that meet the criteria for required quarantine. See

https://coronavirus.health.ny.gov/covid-19-travel-advisory. Given this fact, I may not satisfy the

requirements to gain access to the federal courthouse located at 500 Pearl Street, New York,

New York, and ask this Court to allow me to participate via telephone. The defendant consents

to this request.

                                                                   Respectfully submitted,

                                                                   /s/ Kevin Hart

                                                                   Kevin Hart
                                                                   U.S. Department of Justice
                                                                   Antitrust Division
                                                                   26 Federal Plaza, Room 3630
                                                                   New York, NY 10278
                                                                   212-335-8000
Cc: Counsel of record (Via Email)
